Case: 3:15-cv-00324-jdp Document #: 401-19 Filed: 09/18/20 Page 1 of 3




                  EXHIBIT 19
                      Wisconsin Broadband Map - Unserved Areas
                  Case: 3:15-cv-00324-jdp Document #: 401-19 Filed: 09/18/20 Page 2 of 3




August 30, 2020                                                                                                                                                      1:4,622,324
                                                                                                                                              0            37.5           75                         150 mi

                                                                                                                                              0            62.5           125              EXHIBIT
                                                                                                                                                                                              250 km
                                                                                                                                  Esri, HERE, Garmin, (c) OpenStreetMap contributors, and the GIS user
                                                                                                                                  community
                                                                                                                                                                                             5016
                                    Map data provided by the Public Service Commission of Wisconsin (PSC). All information presented herein is believed to be accurate but is not guaranteed to be without error.
                                                      Map users relieve the PSC of any liability for damages resulting from use or mis-use of these data. All critical information should be independently verified.
                    Wisconsin Broadband Map - Underserved Areas
                  Case: 3:15-cv-00324-jdp Document #: 401-19 Filed: 09/18/20 Page 3 of 3




August 30, 2020                                                                                                                                                      1:4,622,324
                                                                                                                                              0            37.5           75                         150 mi

                                                                                                                                              0            62.5           125                           250 km
                                                                                                                                  Esri, HERE, Garmin, (c) OpenStreetMap contributors, and the GIS user
                                                                                                                                  community


                                    Map data provided by the Public Service Commission of Wisconsin (PSC). All information presented herein is believed to be accurate but is not guaranteed to be without error.
                                                      Map users relieve the PSC of any liability for damages resulting from use or mis-use of these data. All critical information should be independently verified.
